Citation Nr: 1014210	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  02-05 271A  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than April 13, 2000, 
for an award of a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

Appellant (the Veteran) had active service from November 1972 
to November 1973, and from May 1975 to April 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran presented testimony at a Board hearing, chaired 
by the undersigned Veterans Law Judge in August 2006.  A 
transcript of the hearing is associated with the claims file.

In August 2007, the Board remanded this claim for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.  


FINDING OF FACT

There was no pending claim (formal or informal) for a TDIU 
prior to April 13, 2000, and none can be inferred. 


CONCLUSION OF LAW

The criteria for an effective date for a TDIU earlier than 
April 13, 2000 are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §  3.400(o)(2) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

This claim was remanded in August 2007 for the purpose of 
ensuring compliance with the VCAA notice requirements.  As 
indicated above, the Board's remand instructions were 
adequately completed, and there is no reason for any 
corrective action.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

In this appeal, letters dated in October 2007 and May 2008 
provided the Veteran with notice regarding what information 
and evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  After issuance of the October 2007 letter, 
and opportunity for the Veteran to respond, the August 2009 
supplemental statement of the case reflects readjudication of 
the claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records.  Also of record and considered in 
connection with the appeal is the transcript of the Veteran's 
August 2006 hearing, along with various statements submitted 
by the Veteran and his representative, on his behalf.  The 
Board also finds that no additional RO action to further 
develop the record is warranted. 

II.  Analysis

Unless specifically provided otherwise in this chapter, the 
effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a).

The effective date of an award of increased compensation 
(including a TDIU claim) shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2009).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2009).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a claimant or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the Veteran , it will 
be considered filed as of the date of receipt of the informal 
claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal 
request for increase or reopening will be accepted as a 
claim.  38 C.F.R. § 3.155 (2009).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  
38 C.F.R. § 3.157 (2009).  Under the provisions of 38 C.F.R. 
§ 3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  For all 
other reports, including reports from private physicians, 
laymen, and state and other institutions, the date of receipt 
of the reports is accepted as the date of receipt of an 
informal claim.  38 C.F.R. § 3.157(b)(2-3).  The provisions 
of this regulation apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

The Basic facts of this case are not in dispute.  The Veteran 
does not contend that he filed an explicit claim for TDIU, 
formal or informal, prior to the current effective date.  
Moreover, he does not contend that he met the schedular 
criteria for a TDIU prior to April 13, 2000.  In fact, he did 
not.  It is the Veteran's contention that he was in fact 
unemployable prior to that date, and VA should have inferred 
his entitlement to unemployability earlier than April 13, 
2000.  Thus, the Board's decision turns on a finding as to 
whether a claim was reasonably raised prior to the current 
effective date.  The Board finds that it was not.

The Veteran submitted numerous claims and other 
correspondence over the years prior to April 2000.  However, 
in none of that correspondence did he suggest that he was 
unemployable due to service-connected disabilities.  Previous 
to the April 2000 claim, a claim for increase was received in 
June 1998.  However, that claim simply stated that the 
Veteran would like an increase for service-connected 
conditions, back, right knee and right ankle.  While the 
April 2000 claim did not specifically request a TDIU, it was 
the first correspondence received from the Veteran indicating 
that his back condition had resulted in unemployability.  

It is contended by the Veteran's representative in October 
2009 written argument that the RO should have taken the 
Veteran's application for a temporary 100 percent rating, due 
to his surgery, in accordance with 38 C.F.R. § 4.29, 4.30, as 
an informal claim for TDIU.  Indeed, there are such requests 
in April 1981 and August 1984.  However, this simply does not 
meet the requirements of claim for TDIU.  In fact, it is 
inconsistent with a claim for TDIU.  A request for a 
temporary total disability due to convalescence after surgery 
does not imply or suggest that the Veteran is unemployable.  
Rather, it implies that he believes the situation is 
temporary.  

The Board notes that even if we accept (which we do not) that 
the appellant had an implicit informal claim for TDIU, it was 
implicitly denied.  See Deshotel v. Nicholson, 457 F.3d 1258 
(2006) (If the record shows the existence of an unadjudicated 
claim, raised along with an adjudicated claim, and the RO's 
decision acts (favorably or unfavorably) on one of the claims 
but fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run).  
(Nothing in the decisions of the Federal Circuit requires 
specific notice of the denied claim.  The decisions of the 
Federal Circuit are controlling).  

Further, an appellant who receives a disability rating that 
is less than 100 percent has notice of how his conditions 
have been rated and has the opportunity to appeal the rating 
decision.  Here, the appellant is understood to have received 
general notice of the denial of a TDIU rating by the fact 
that a TDIU was not assigned.  See Ingram v. Nicholson, 21 
Vet. App. 232 (2007).

To the extent that the appellant seeks to revisit all prior 
final decisions, such claim is without merit and must be 
dismissed as a freestanding claim for an earlier effective 
date.  See Leonard v. Nicholson, 405 F3d 1333 (Fed Cir 2005); 
Rudd v .Nicholson, 20 Vet. App. 296 (2006).  To hold 
otherwise would vitiate the rule of finality, which was 
expounded upon in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 
2002).    

The Veteran's representative also suggested that a claim for 
TDIU was raised by a finding in a June 8, 2000 VA examination 
that the Veteran's service-connected conditions lead to or 
were worsened by the Veteran's job, which in turned caused 
him to eventually lose his job.  Of course, this evidence 
came after the current effective date.  Moreover, it is not 
disputed that the Veteran is unemployable as a result of 
service-connected disabilities.  The question is when a claim 
was received, or should have been inferred.  

The Veteran asserts that an October 19, 1978 VA request for 
records sent to the Hospital for Joint Disease & Medical 
Center is evidence that demonstrates a pending claim for 
TDIU.  However, that request was sent in response to a letter 
from the Veteran's private physician, J.S.P., MD, in August 
1978, which provided dates of hospitalization.  The only 
claims pending at that time were a claim for an increased 
rating for a right ankle disability, and a claim for service 
connection for a skin rash and a back disability.  The 
Veteran's August 1977 claim does not mention or allude to 
unemployability, nor does other correspondence from the 
Veteran regarding the claim.  Moreover, the August 1978 
letter from J.S.P. does not suggest unemployability.  Rather, 
he stated that the Veteran's back condition will probably 
improve with time, and no surgery is indicated.  

The Veteran also submitted a copy of the front page of a VA 
examination dated April 1983 as evidence that he was seeking 
a TDIU at that time.  However, the VA examination was 
conducted in response to a claim for increased ratings for 
herpes simplex and for a dermatophytosis of the feet, each of 
which was noncompensably rated.  This evidence does not 
demonstrate that the Veteran was unemployable as a result of 
service-connected disability, or that he was seeking a TDIU.

The Veteran submitted a photocopy of a form letter addressed 
to the RO and insurance center in Philadelphia, dated 
September 13, 1983, with an X marked next to the statement: 
since March 10, 1983, I have been totally disabled.  All 
benefits, and waivers are expected to begin as stated in the 
above policy.  However, no such document, either original or 
photocopy, appears in the claims file other than the recently 
submitted copy.  A similar form was received in August 1982; 
however, on that form, there is no X next to the box 
indicated disability.  In order to constitute a claim, the 
document must have actually been received by VA, or be in the 
constructive possession of VA.  Again, the Veteran's argument 
goes to question of whether he was actually unemployable 
prior to April 2000.  It does not address whether there is a 
claim.

The Board acknowledges that, under certain circumstances, 
medical evidence, including hospital and outpatient 
examination reports, can be accepted as a claim for increase.  
However, none of the medical evidence of record prior to 
April 13, 2000 even suggests that the Veteran was 
unemployable as a result of service-connected disabilities.  
The Veteran submitted several private reports with his claim, 
one of which (dated October 22, 1999) contains a finding that 
the Veteran's low back disorder rendered him totally 
disabled.  In October 2009, he submitted a letter from his 
private physician, M.F., M.D., dated September 16, 1983, 
which states that the Veteran was totally disabled due to his 
back disorder, and that this condition was permanent unless 
the Veteran underwent surgery.  However, when private reports 
are accepted as a claim for increase, the effective date is 
generally not the date of the report (as with VA reports), 
the effective date is generally the date of receipt, which in 
these instances is April 13, 2000, and October 29, 2009, 
respectively.  An exception to the general rule occurs where 
such evidence is used to establish that an increase in 
disability occurred within a year of claim.  See 38 U.S.C.A. 
§ 5110(b)(2).  Here, that report reveals that the Veteran's 
condition had "not improved since his last report 
approximately 1 year ago."  This means that the Veteran had 
been unemployable for more than a year prior to the date of 
claim.  In such cases, the effective date is the date of 
claim, and not 1 year prior to the date of claim.  

During the course of this appeal, the Veteran has submitted 
several spiral bound volumes, which contain some medical 
evidence, as well as the Veteran's assertions with respect to 
the claim.  The Board simply notes that, while some of the 
private medical evidence predates the current effective date, 
it was received after the current effective date, and does 
not demonstrate that an increase in disability occurred 
within a year of claim.  It is therefore not probative of 
entitlement to an earlier effective date.  

The Veteran's representative has also argued that the Veteran 
could not have been expected to be considered an expert on 
veterans' law, and that duty falls to VA.  However, while 
expertise on the part of veterans is not required, the thrust 
of the representative's assertion is simply not accurate.  
Every claimant for VA benefits is charged with knowledge of 
the laws and regulations governing VA benefits, and it is 
incumbent upon the claimant to file a claim for the benefits 
he seeks.  The United States Court of Appeals for Veterans 
Claims (Court), citing to an opinion from the United States 
Supreme Court, has held that everyone dealing with the 
Government is charged with knowledge of Federal statute and 
agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 
(1991).  Of course, VA must liberally construe all documents 
filed by a claimant in order to determine, or even to infer, 
what claims have been filed; however, it is not required to 
conjure up issues that were not raised by the claimant.  The 
Court has further held that VA is not held to a standard of 
prognostication when determining what issues are presented.  
See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. 
Brown, 6 Vet. App. 207, 213 (1994).  There must be some 
indication that a claimant wishes to raise a particular 
issue.  The indication need not be express or highly 
detailed; it must only reasonably raise the issue.  These 
cases involve the Board, not an RO, but it is clear that the 
reasoning employed by the Court applies to all levels within 
VA.

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
As, on the commonly accepted facts, no effective date for the 
assignment of a TDIU earlier than April 13, 2000, is 
warranted, the claim must be denied.  Where, as here, the law 
and not the evidence is dispositive, the claim must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than April 13, 2000, for an award 
of a TDIU is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


